J-S11010-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

LEO ALFRED GLODZIK, III

                            Appellant              No. 1198 MDA 2014


         Appeal from the Judgment of Sentence Entered July 11, 2014
              In the Court of Common Pleas of Luzerne County
                 Criminal Division at No: CP 40 CR2863-2013


BEFORE: PANELLA, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, J.                            FILED APRIL 01, 2015

        Appellant, Leo Alfred Glodzik, III, appeals from the judgment of

sentence entered on July 11, 2014, by the Court of Common Pleas of

Luzerne County after a jury convicted him of one count of theft by unlawful

taking of movable property.1 We affirm.

        Appellant owned and operated LAG Towing and had a contract with the

City of Wilkes-Barre. In January 2013, a Pennsylvania State Trooper,

assigned to the FBI’s Safe Streets Task Force that was investigating

corruption in the city of Wilkes-Barre, went undercover to be a “dirty cop”

allegedly in charge of a regional drug task force.    The trooper met with

Appellant on January 14, 2013, to arrange for LAG Towing to tow vehicles

____________________________________________


1
    18 Pa.C.S.A. § 3921.
J-S11010-15



seized in connection with drug arrests, in exchange for Appellant providing a

kickback to the undercover trooper.

      A couple of weeks later, the trooper called Appellant to tow a vehicle.

The car actually belonged to the Lackawanna County Auto Theft Task Force.

Appellant arrived at the tow site and asked about the circumstances behind

the vehicle seizure. The trooper told him that police officers had found a kilo

of drugs and $25,000 in the vehicle.        Appellant asked the trooper what

generally happened to the cash found in the seized cars, to which the officer

responded that the money goes into evidence. The car was towed to LAG

Towing and placed in the impound lot.

      The undercover trooper followed Appellant into the LAG Towing office.

As they walked towards Appellant’s office, Appellant told the trooper to “pick

it up.” N.T., 5/12/14, at 81; R.R. at 23a. He did not say what it was he

wanted him to pick up, but Appellant then crumpled something up and threw

it on a table as they passed by. The trooper picked up the crumpled item,

which was a $100.00 bill.    When they got to Appellant’s office, Appellant

again asked what was done with cash seized from vehicles.         The trooper

explained that money found in a seized “drug” car was put into a drug fund

and reused. Appellant then suggested to the trooper that he place the

money found in drug cars under the seat and they would split it between

them after the car had been towed. See id., at 84; R.R. 24a.

      On January 29, 2013, the officer called Appellant to tow a vehicle

supposedly involved in a drug arrest, informing him that $2,100 cash was in

                                      -2-
J-S11010-15



the ashtray of the vehicle. When the vehicle arrived at LAG Towing, the

trooper watched Appellant remove the cash from the ashtray and put it in

his pocket.      Appellant then went into the building, counted the cash,

pocketed $1,000, and wrapped $1,100 in a white paper towel before

handing it to the trooper. As he handed the undercover trooper’s “take” to

him, Appellant said, “it’s 11:00, it’s 11:00 right?” N.T. at 88; R.R. 25a. It

was actually about 7:00 at night.              The trooper just nodded and put the

money in his pocket.

        Appellant was subsequently arrested and charged with theft of

movable property and theft from a motor vehicle. After a jury trial, he was

convicted of theft of movable property and sentenced to 3 months to 12

months’ incarceration.2        No post-sentence motions were filed.      Appellant

timely appealed to this this Court.3

        In this appeal, Appellant briefed the following three issues:4

        a. Whether the trial court erred in unilaterally excluding
           prospective juror, Linda Bloss, from the jury pool without
           requiring the Commonwealth to inquire and try to disqualify
           her.

        b. Whether the trial court erred when it sustained the
           Commonwealth’s objection to defense counsel’s question
____________________________________________


2
    Appellant was acquitted of the charge of theft from a motor vehicle.
3
    The trial court and Appellant complied with Pa.R.A.P. 1925.
4
 Appellant actually raised five issues, but indicated in his brief that he was
withdrawing all but the three listed herein.



                                           -3-
J-S11010-15


          about whether the Defendant had the opportunity to steal
          $100,000 that was hidden in a drug car which he had towed
          but instead called the police to report it.

      c. Whether the evidence was insufficient to convict the
         Defendant of theft by unlawful taking or disposition since [the
         trooper] directed the Defendant to remove the money from
         the vehicle and then count it out.

      In his first issue, Appellant avers that the trial court erred in sustaining

a challenge for cause of a juror because the juror had never indicated that

she could not be impartial, and had not indicated that she had a fixed

opinion about the case or about law enforcement in general. This issue has

no merit.

      The decision to remove a juror for cause rests within the discretion of

the trial judge, and appellate courts will not reverse “in the absence of a

palpable abuse of discretion.” Commonwealth v. Bomar, 104 A.3d 1179,

1214-15 (Pa. 2014) (citation omitted). “[J]urors should be disqualified for

cause when they do not have the ability or willingness to eliminate the

influences under which they are operating and therefore cannot render a

verdict according to the evidence.”       Id., at 1215 (citation omitted). “A

juror’s     biases   need   not   be    proven       with   unmistaken   clarity.”

Commonwealth v. Baumhammers, 92 A.3d 708, 742 (Pa. 2014).                     Our

Supreme Court has determined that there is no error in disqualifying a juror

who does “not ‘feel comfortable about having to make a decision about

someone else’s life.’” Id. (citation omitted).

      In the instant case, the trial court stated:

                                       -4-
J-S11010-15


       Ms. Bloss had a very close relative, a grandson, charged with a
       crime involving a minor child. A review of the colloquy that
       occurred on May 12, 2014, between the [c]ourt, Attorney
       Sanguedolce, Attorney Sklarosky, Sr., and Ms. Bloss reveals an
       ‘at length’ discussion. Importantly, this [c]ourt recalls how
       uncomfortable, hesitant[,] and emotional Ms. Bloss became.
       She did not want to talk about her grandson’s case. More
       importantly, she related it would be very hard for her because of
       what happened with her grandson’s case to sit and judge this
       Defendant. She stated ‘it would be difficult.’ This [c]ourt not
       only heard Ms. Bloss’ answers, but observed how hesitant and
       unsettled she felt to be a part of this process. As such, [the]
       motion to strike the juror for cause was granted.

Trial Court Opinion, dated 9/4/14, at 3.

       Appellant’s observation of what Ms. Bloss did not say during voir dire

does not address the trial court’s observation of the juror’s demeanor which

informed the trial court’s proper exercise of its discretion in excusing her for

cause.    See Baumhammers, 92 A.3d at 742.          He has failed to establish

that the trial court abused its discretion. We, thus, conclude this issue has

no merit.5

       In his next issue, Appellant maintains that the trial court erred in

sustaining the Commonwealth’s objection when Appellant attempted to

testify about a time when he did not take any of a significant amount of cash

that he had found in a towed car.

       In support, Appellant quotes a section of the trial transcript where the

Commonwealth had asserted the objection; however, he does not direct us
____________________________________________


5
  Significantly, Appellant does not challenge the impartiality of the seated
jurors.



                                           -5-
J-S11010-15


to any portion of the testimony where he had objected to the court’s ruling.

In fact, as Appellant notes, defense counsel responded to the trial court’s

ruling sustaining the Commonwealth’s objection by stating, “That’s fine,

Judge” and “Okay. Well, I’ll move on.” Appellant’s Brief at 13-14 (quoting

R.R. at 73a-75a).

       “The failure to object to a trial court’s refusal to accept certain

testimony results in waiver of the right to raise that issue on appeal.”

Thompson v. Thompson, 963 A.2d 474, 477 (Pa.Super. 2008) (citation

omitted). See also Pa.R.A.P. 302(a) (“[I]ssues not raised in the lower court

are waived and cannot be raised for the first time on appeal.”). Appellant

acquiesced to the trial court’s ruling. Because Appellant did not object to the

court’s refusal to accept his testimony, this issue is waived.6

       In his last issue, Appellant challenges the sufficiency of the evidence.

It is well-settled that

       [i]n reviewing the sufficiency of the evidence, we must
       determine whether the evidence admitted at trial, and all
       reasonable inferences drawn from that evidence, when viewed in
       the light most favorable to the Commonwealth as verdict winner,
       was sufficient to enable the fact finder to conclude that the
       Commonwealth established all of the elements of the offense
       beyond a reasonable doubt. The Commonwealth may sustain
       this burden by means of wholly circumstantial evidence.
____________________________________________


6
  We also note that neither the statement of the case nor the argument
section of Appellant’s brief contains a specific statement of the place in the
record where his claims were raised and preserved before the trial court.
Accordingly, the issue is waived on that basis as well. See Pa.R.A.P.
2117(c); Phillips v. Lock, 86 A.3d 906, 920-921 (Pa. Super. 2014);



                                           -6-
J-S11010-15



Commonwealth v. Johnson, 107 A.3d 52 (Pa. 2014) (citations omitted).

      A person is guilty of theft by unlawful taking or disposition of movable

property if he “unlawfully takes, or exercises unlawful control over, movable

property of another with intent to deprive him thereof.” 18 Pa.C.S.A. §

3921(a).   “Deprive” is defined as “(1) [t]o withhold property of another

permanently or for so extended a period as to appropriate a major portion of

its economic value, or with intent to restore only upon payment of reward or

other compensation; or (2) to dispose of the property so as to make it

unlikely that the owner will recover it.” 18 Pa.C.S.A. § 3901.

      The trial court addressed Appellant’s sufficiency challenge as follows.

      The Defendant argues in … the 1925(b) Statement that the
      Commonwealth’s evidence was insufficient on the charge of theft
      by unlawful taking because the Trooper directed the Defendant
      to remove the money from the vehicle and then count it out.

      The Defendant’s argument is flawed. The Defendant testified the
      Trooper directed him to remove the money from the vehicle, but
      the Trooper’s testimony was distinctly different. The trooper
      stated he merely told the Defendant the money was in the car,
      and that it was the Defendant who removed it. The 1925(b)
      Statement fails to specifically reference the testimony which
      Defendant wants us to consider.

      Moreover, the jury heard all of the evidence. The jury is free to
      judge the credibility of the witnesses and may believe all, part or
      none of the testimony. It is patently clear from the verdict that
      the jury found the Trooper’s testimony credible.

Trial Court Opinion at 7-8.

      In his brief, Appellant reiterates select portions of his trial testimony to

emphasize that (1) it was his employee who towed the car after the trooper

                                      -7-
J-S11010-15


had relayed to Appellant that there was “a couple of G’s in the ashtray;” (2)

Appellant had testified about procedures he allegedly follows for recording

belongings found in towed cars; and (3) Appellant thought that the

undercover trooper had signaled to him with his hand that he (the trooper)

wanted $1,100.00. Appellant’s Brief at 17. Without addressing any of the

evidence which showed that Appellant himself pocketed $1,000.00, he then

summarily concludes that “[a]t no point did the Commonwealth establish

that Appellant removed the money from the vehicle unlawfully with the

intent to deprive the owner.” Id.

       Appellant’s self-serving reiteration of select testimony does not

address the entirety of the evidence that was presented at trial, and does

not even support his general contention that the evidence was insufficient to

sustain his conviction for unlawful taking of movable property.7 Accordingly,

we affirm the judgment of sentence.

       Moreover, Appellant’s challenge, based as it is on an assertion that his

testimony was more accurate, persuasive, and believable than anyone

else’s, actually addresses the weight, not the sufficiency, of the evidence. A

weight of the evidence claim must be raised in a post-trial motion in order to
____________________________________________


7
  After reciting the elements of the offense of theft of movable property,
Appellant cites the case of Commonwealth v. Richardson, 357 A.2d 671
(Pa.Super. 1976). In Richardson, this Court determined that the evidence
had been sufficient to sustain a conviction for theft of movable property.
Appellant does not provide any discussion as to how Richardson supports,
or is otherwise relevant, to his contention of insufficient evidence.



                                           -8-
J-S11010-15


preserve it for appellate review. See Pa.R.Crim.P. 607; Commonwealth v.

Thompson, 93 A.3d 478, 490 (Pa. Super. 2014). Appellant did not file any

post-trial motions. Accordingly, the issue as a weight claim is waived.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/1/2015




                                    -9-